The appeal does not raise the question whether or not the initial carrier, whose agent accepted the shipment in disregard of the regulations duly filed with the Interstate Commerce Commission and promulgated, would be liable under the Carmack Amendment for the delay by the connecting and terminal carrier. The contention disclosed in the Fourth exception, which alone touches the subject, is that the initial carrier is not liable for a delay resulting from noncompliance with those regulations. The only evidence of delay is by the Clyde Line, and that was due to their own regulations not to accept burnt cotton; their rejection was not at all connected with the regulations of the railway company. For *Page 151 
all that appears to the contrary, the Clyde Line would have acted as they did even if the regulations had been complied with. Whether they were justified in rejecting the cotton, and, if not, whether the liability of an initial carrier under the circumstances should be visited upon the defendant, are questions not raised by the appeal.